Citation Nr: 0717818	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  04-10 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for a scar, residual of 
a facial injury.

3.  Entitlement to service connection for lung disease, 
claimed as a result of exposure to herbicides.

4.  Entitlement to service connection for pancreatitis, 
claimed as a result of exposure to herbicides.

5.  Entitlement to service connection for skin disease, 
claimed as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran had active military service from July 1967 to 
July 1969, with service in the Republic of Vietnam.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in August 2003 by the Waco, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

On May 18, 2006, the appellant testified at a hearing before 
the undersigned Veterans Law Judge at the RO.  A transcript 
of that hearing is of record.  The undersigned Veterans Law 
Judge kept the record of the hearing open for 60 days to 
permit the appellant and his representative to submit 
additional evidence.  Within the time allotted, they 
submitted a copy of an office note of a private physician and 
waived initial consideration of that item of evidence by the 
agency of original jurisdiction.   

The issue of entitlement to service connection for skin 
disease, claimed as a result of exposure to herbicides, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.




FINDINGS OF FACT

1.  The appellant has asserted that in service at a workplace 
a fluorescent light bulb above him fell and struck his face.

2.  There is no competent medical evidence of a diagnosis of 
any residual disability of the appellant's head related to a 
falling light bulb in service or to any other incident in 
service.

3.  The appellant has no noticeable scar on his face which 
has been medically linked to an injury or event in service. 

4.  The appellant's currently diagnosed lung disease of 
chronic obstructive pulmonary disease is not related to his 
active military service or to any incident, event, or disease 
therein.

5.  The appellant's currently diagnosed lung disease of 
chronic obstructive pulmonary disease was not manifested 
within one year of his separation from service or until years 
thereafter. 

6.  The appellant's post-service history of pancreatitis is 
not related to his active military service or to any 
incident, event, or disease therein.

CONCLUSIONS OF LAW

1.  Residuals of a head injury were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006). 

2.  A scar, residual of a facial injury, was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).



3.  Lung disease, claimed as a result of exposure to 
herbicides, was not incurred in or aggravated by service and 
may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309(a),(e) 
(2006).   
 
4.  Pancreatitis, claimed as a result of exposure to 
herbicides, was not incurred in or aggravated by service and 
may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309(a),(e) 
(2006).   

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the appellant was provided with VCAA 
notice by a letter dated in June 2003 from the RO.  The 
appellant was informed by VA of the evidence required to 
substantiate his claims and of the information required from 
him to enable VA to obtain evidence on his behalf and of the 
assistance that VA would provide to obtain evidence on his 
behalf.    

With regard to notice from VA that the appellant should 
provide any evidence in his possession that pertains to his 
claims, although VA's letter to the appellant did not in 
those exact words provide VCAA notice to him it did state 
that the appellant should review his personal records and 
send VA any medical reports he had which pertained to his 
service connection claims.  As the Board is denying the 
claims on appeal decided herein, there can be no possibility 
of any prejudice to the appellant regarding those claims 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Therefore, the Board finds that the appellant was 
satisfactorily provided with the notice required by the VCAA.

Moreover, all available evidence pertaining to the claims on 
appeal has been obtained for the claims decided herein.  The 
record before the Board contains the appellant's available 
service medical record, post-service records of VA and 
private medical treatment of the appellant, and reports of a 
VA examination.  Neither the appellant nor his representative 
has identified any additional existing pertinent evidence 
which could be obtained to substantiate the claims on appeal 
decided herein, and the Board is unaware of any such 
evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to the claims decided 
herein. 

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.   

Service connection presupposes a diagnosis of a current 
disease.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

If a veteran was exposed to a herbicide agent during active 
service, certain diseases shall be service connected, if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there is no record of such disease during service.  The 
listed diseases are: chloracne or other acneform disease 
consistent with chloracne; Type 2 diabetes; Hodgkin's 
disease; chronic lymphocytic leukemia; multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory 
cancers; and soft-tissue sarcoma.  38 U.S.C.A. § 1116; 
38 C.F.R. § 3.309(e).  38 C.F.R. § 3.307(a)(6)(iii) provides 
that a veteran who served in the Republic of Vietnam from 
January 1962 to May 1975 shall be presumed to have been 
exposed during such service to a herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during service.
 
VA has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.   See, e.g., 
Notice, 59 Fed. Reg. 341-346 (1994); 61 Fed. Reg. 41-442-449 
(1996); 64 Fed. Reg. 59232-59243 (1999).  Notwithstanding the 
foregoing, the United States Court of Appeals for the Federal 
Circuit determined that a veteran is not precluded from 
establishing service connection with proof of actual direct 
causation. Combee v. Brown, 34 F.3d 1039 (1994).  Competent 
medical evidence is required where the issue involves medical 
causation.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Competent medical evidence means evidence provided by a 
person who is qualified by education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
38 C.F.R. § 3.159(a)(1).

Residuals of Head Injury and Scar, Residual of Facial Injury

At the hearing in May 2006, the appellant testified that in 
service in approximately March 1969, he had been assigned to 
KP [kitchen patrol] and was mopping a floor when he raised up 
the handle of the mop he was using and hit a fluorescent 
light bulb, which fell.  The appellant testified that he 
sustained a cut on the side of his face and when seen by 
medical personnel for the injury received several sutures 
(stitches).  The appellant also testified that from that 
point on he did not receive any further medical treatment 
related to the injury in question.  See transcript of hearing 
at pages 21-22. 

With regard to the appellant's claim for service connection 
for a scar on his face as a residual of an event which 
allegedly occurred approximately 38 years ago, assuming 
without deciding that his account of the claimed injury is 
essentially accurate, nevertheless, upon VA examination in 
July 2003, the diagnosis was a small cut which has healed 
without even a scar.  It was noted the veteran had no 
complaints about pain, discomfort or injury from the facial 
cut.  The requirements in law for a grant of service 
connection for a scar on the face acquired in service by any 
means are not met in this case because there is no competent 
medical evidence of record of a diagnosis of such a scar.  
Entitlement to that benefit is not established.  See 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303; Rabideau, supra.    

With regard to the appellant's claim for service connection 
for residuals of a head injury, assuming without deciding 
that the incident in which the shattered glass of a 
fluorescent light bulb fell toward the appellant during his 
active service as he described, it is noted that neither in 
his May 2006 hearing testimony or in written statements to VA 
which are of record has he identified with any specificity 
the nature of the claimed residuals of a head injury for 
which he seeks a grant of service connection.  The veteran's 
post-service medical treatment records in his claims file 
fail to show any medical finding or medical diagnosis of 
residuals of a head injury by a person who is recognized by 
VA as capable of providing competent medical evidence on the 
matter.  The requirements in law for a grant of service 
connection for residuals of a head injury in service are not 
met on any basis in this case because there is no competent 
medical evidence of record of a diagnosis of residuals of a 
head injury, and so entitlement to that benefit is not 
established.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; 
Rabideau, supra.            

Lung Disease, Claimed As Result Of Exposure To Herbicides

For claims received by VA after June 9, 1998, a disability or 
death will not be considered service-connected on the basis 
that it resulted from injury or disease attributable to the 
veteran's use of tobacco products during service, except in a 
case in which the disability or death resulted from a disease 
or injury that is otherwise shown to have been incurred or 
aggravated during service or the disability or death resulted 
from a disease or injury which appeared to the required 
degree of disability within any applicable presumptive period 
under the provisions of 38 C.F.R. §§ 
3.307, 3.309 [presumptive service connection for listed 
chronic diseases], 3.13 [service connection for Vietnam 
veterans], or 3.316 [service connection for chronic effects 
of mustard gas and Lewisite].  38 C.F.R. § 3.300 (2006).

At a VA medical examination in July 2003, which was 
approximately 34 years after the appellant's separation from 
active service, the examining VA physician noted that the 
pulmonary service of a VA Medical Center (VAMC) had found 
that the appellant has early COPD [chronic obstructive 
pulmonary disease] and no bronchial asthma.  The VA examiner 
stated his medical opinion that the appellant's lung disorder 
is due to years of smoking cigarettes and not to any possible 
exposure to herbicides.

Respiratory cancers, to include lung cancer and cancer of the 
trachea, larynx, or bronchus, is a disease which is listed at 
38 C.F.R. § 3.309(e) as one of the diseases recognized by VA 
which may result from exposure to herbicides by 
Vietnam veterans.  COPD is not.  There is no competent 
medical evidence of record that the appellant has at any time 
been diagnosed with any respiratory cancer.    Therefore, he 
is not entitled to a grant of presumptive service connection 
for lung disease, diagnosed as COPD, as a disease resulting 
from exposure to herbicides in 
Vietnam.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  

Neither in his written statements to VA nor in his May 2006 
hearing testimony has the appellant asserted that he had any 
signs/symptoms of respiratory/lung disease during service.  
There is no competent medical evidence that any treating 
physician of the appellant, VA or non-VA, has made a medical 
finding or stated a medical opinion in writing that a current 
disease/disorder of the appellant's respiratory system is 
linked medically to his active service.  The appellant and 
his wife are laypersons without medical training or expertise 
and thus not qualified to provide a medical opinion on a 
question of medical diagnosis or medical causation, see 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992), so their 
statements and testimony on the question lack probative 
value.  
 
The only probative evidence on the question of whether the 
appellant's post-service episodes of pancreatitis may 
reasonably be linked medically to his active service would be 
competent medical evidence such as evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  38 C.F.R. § 3.159(a)(1).  There is no such 
evidence of record in this case.  Accordingly, the 
preponderance of the evidence of record is against the claim 
for service connection for lung disease, claimed as a result 
of exposure to herbicides, on a direct basis or on any other 
basis, and entitlement to that benefit is not established.  
See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 116; 1137; 
38 C.F.R. §§ 3.303, 3.307, 3.309(a),(e).   

Pancreatitis, Claimed as Result of Exposure to Herbicides 

Pancreatitis is defined as acute or chronic inflammation of 
the pancreas.  See Dorland's Illustrated Medical Dictionary 
1355 (30th ed., 2003).

With regard to the disease of pancreatitis, it is noted that 
entitlement to presumptive service connection for a chronic 
disease of the pancreas which was manifested to a compensable 
degree within one year of a veteran's separation from active 
service under the provisions of 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a) applies only to 
malignant tumors of the pancreas.  It is not in dispute in 
this case that the appellant has not had a malignant tumor of 
his pancreas, so he is not entitled to a grant of service 
connection for pancreatitis as a chronic disease under the 
cited statutes and regulations.

Nor is pancreatitis a disease which is listed at 38 C.F.R. 
§ 3.309(e) as one of the diseases recognized by VA which may 
result from exposure to herbicides by 
Vietnam veterans.  Therefore, the appellant is not entitled 
to a grant of presumptive service connection for pancreatitis 
as a disease resulting from exposure to herbicides in 
Vietnam.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).

The remaining issue with regard to pancreatitis is whether 
the appellant is entitled to a grant of direct service 
connection for that disorder/disability, which would require 
competent evidence showing: (1) the existence of a present 
disability; 
(2) in-service incurrence or aggravation of a disease or 
injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 
110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).  

In April 2003, the appellant was treated as an inpatient at a 
VAMC for an episode of acute pancreatitis.  His treating VA 
physicians reported that the etiology of the appellant's 
pancreatitis is not known.  

The appellant was afforded a VA medical examination in July 
2003.  The examining VA physician reviewed the claims folder 
and noted his history of pancreatitis and stated a medical 
opinion that such disease of his is not related to a 
herbicide, to include Agent Orange, which was used in Vietnam 
during the Vietnam era.  

At the hearing in May 2006, the appellant testified that he 
had had several bouts of pancreatitis.  He did not claim to 
have had an episode of pancreatitis during active military 
service.  He and his wife testified that his episode of 
pancreatitis in April 2003 had been life-threatening.  They 
stated that the appellant was admitted to the VAMC through 
the emergency room [ER] and that, when they told the VA ER 
doctor that the appellant did not use alcohol and had no 
history of exposure to chemicals but had served in Vietnam, 
the ER doctor said to them that the appellant's pancreatitis 
in that case probably was due to exposure in Vietnam to Agent 
Orange.

The VA medical records do not include this statement and the 
veteran went on to testify that VA could not ultimately 
pinpoint what caused the pancreatitis.  Because a layman's 
account of what a physician purportedly said is too 
inherently unreliable to constitute medical evidence, see 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995), the hearing 
testimony in this case by the appellant and his wife with 
reference to what a VA physician allegedly said on the matter 
is not probative evidence on the issue of entitlement to 
direct service connection for pancreatitis.

The opinion expressed at the May 2006 hearing by the 
appellant and his wife to the effect that exposure to 
herbicides in Vietnam precipitated episodes of pancreatitis 
years after separation from active service lacks probative 
value, because the appellant and his wife are laypersons 
without medical training or expertise and thus not qualified 
to provide a medical opinion on a question of medical 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

The only probative evidence on the question of whether the 
appellant's post-service episodes of pancreatitis may 
reasonably be linked medically to his active service would be 
competent medical evidence such as evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  38 C.F.R. § 3.159(a)(1).  There is no such 
evidence of record in this case.  The preponderance of the 
evidence of record is against the claim for service 
connection for pancreatitis on a direct basis or on any other 
basis, and entitlement to that benefit is not established.  
See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.303, 3.307, 3.309(a),(e).   

Benefit Of Doubt Doctrine

As the preponderance of the evidence is against the claims on 
appeal decided herein, the benefit of the doubt doctrine does 
not apply on those issues.  38 U.S.C.A. § 5107(b) (West 2002 
& Supp. 2006).  


ORDER

Entitlement to service connection for claimed residuals of a  
head injury is denied.

Entitlement to service connection for a scar, residual of a 
facial injury, is denied.

Entitlement to service connection for lung disease, claimed 
as a result of exposure to herbicides, is denied.

Entitlement to service connection for pancreatitis, claimed 
as a result of exposure to herbicides, is denied.
	(CONTINUED ON NEXT PAGE)
REMAND

When a veteran's service medical records are presumed to have 
been destroyed in the fire at the National Personnel Records 
Center [NPRC] in St. Louis, Missouri, in July 1973, there is 
a heightened obligation on the part of VA to explain findings 
and conclusions and to consider carefully the benefit of the 
doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

There is no indication in the record that the appellant's 
service medical records were among the records damaged or 
destroyed in the 1973 fire at the NPRC.  However, the veteran 
has claimed treatment in service in November 1968 for a skin 
problem.  

Pursuant to regulation, VA must make as many requests as are 
necessary to obtain relevant records from a federal 
department or agency.  Those records include service medical 
records.  VA will end its efforts to obtain records from a 
federal department or agency only if VA concludes that the 
records sought do not exist or that further efforts to obtain 
those records would be futile.  Cases in which VA may 
conclude that no further efforts are required include those 
in which the federal department or agency advises VA that the 
requested records do not exist or the custodian does not have 
them.  38 C.F.R. § 3.159(c)(2).

Under these circumstances, and with consideration of the 
appellant's testimony at the May 2006 hearing that he was 
treated for skin rash in service and he believes that his 
service medical records still exist somewhere, the Board 
finds that there is not a sufficient basis in the record 
showing that the asserted service medical record is not 
available, and this case will, therefore, be remanded for an 
attempt by VA to obtain more service medical records of the 
appellant. 

In addition, the appellant has submitted in support of his 
appeal an office note from one of his private treating 
physicians dated in February 2006 with an assessment by the 
physician that the appellant has "dermatitis - Agent 
Orange".  Although the only skin diseases listed in 
38 C.F.R. § 3.309(e) as recognized by VA as being associated 
with exposure by Vietnam veterans to herbicides are chloracne 
or other acneform disease consistent with chloracne, 
porphyria cutanea tarda, and skin disease involving a 
malignant tumor, the implication of the private physician's 
office note is that he was making a medical finding, based on 
the medical history provided by the patient and on other 
factors, that the appellant currently has a skin disease 
related to his active military service.  The office note of 
the private physician may thus, arguably, be considered a 
medical nexus opinion on the pending service connection 
issue.  

Under these circumstances, the provisions of 38 C.F.R. 
§ 3.159(c)(4) require VA to afford the claimant-appellant a 
medical examination and to obtain a medical opinion from the 
examining physician on the factual issues of whether the 
appellant had any signs or symptoms of skin disease in 
service and whether any currently diagnosed skin 
disorder/disease of the appellant may be medically linked to 
his active service (to include exposure to Agent Orange) and 
this case will also be remanded for that purpose.         

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The AMC should attempt to obtain any 
additional service medical records and/or 
service clinical records of the appellant 
which are available by contacting the 
National Personnel Records Center and any 
other federal depository or custodian 
which might have such records.  In making 
such request for records, the AMC must 
comply with the provisions of 38 C.F.R. 
§ 3.159(c)(2).

2.  The AMC should arrange for the 
appellant to be scheduled for an 
examination to determine the correct 
diagnosis or diagnoses for any skin 
condition(s) found and the etiology 
thereof.  It is imperative that the VA 
examiner review the pertinent medical 
records and other pertinent documents in 
the appellant's claim file.  The VA 
examiner should order any indicated 
diagnostic studies.  After the records 
review, a clinical examination of the 
appellant, and review of the results of 
any diagnostic studies he or she ordered, 
the VA examiner should respond to the 
following question: Is it more likely 
(greater than 50 percent probability), 
less likely (less than 50 percent 
probability), or at least as likely as 
not (50 percent probability) that current 
skin disease(s) of the appellant are 
etiologically related to skin 
signs/symptoms during his active military 
service or to any incident in or 
manifestation during such service (to 
include exposure to Agent Orange)?

A rationale should be provided for the 
medical opinion expressed.

3.  The AMC should then re-adjudicate the 
remanded claim based on a consideration 
of all of the evidence of record.  If the 
benefit sought on appeal is not granted, 
the appellant and his representative 
should be provided with an appropriate 
supplemental statement of the case and 
should be afforded an opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran until he receives further notice.  He 
does, however, have the right to submit additional evidence 
and argument on the matter which the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

______________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals 


 Department of Veterans Affairs


